Jfourtl) Court of
                                   limn gfatomo,

                                        February 28,2014

                                      No. 04-13-00424-CV


                                        Donald E. Carter,
                                            Appellant


                                                v.



                             Attorney General of the State of Texas,
                                           Appellee


                              Trial Court Case No. 1993EM500955


                                        ORDER

         The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on April 1, 2014, to the following panel: Justice
Angelini, Justice Alvarez, and Justice Chapa. All parties will be notified of the Court's decision
in this appeal in accordance with Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on February 28, 2014.



                                                             Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this February 28, 2014.